Title: From George Washington to Henry Knox, 2 July 1781
From: Washington, George
To: Knox, Henry


                  
                     
                     Dear SirHead Quarters Peekskill 2d July 1781.
                  
                  I have recd your favor of the 29th ulto.  The arrangement which you have made for the periods of transportation of the heavy Stores from Philada agrees perfectly with my Ideas of the matter, as I think we must be certainly able to determine ultimately upon our plan of operations, by the time they are to be in motion.
                  An enterprize, which I have long had in contemplation, will be executed in the course of this night, if Genl Lincoln, who commands the operating party, finds the attack advisable upon reconnoitering the situation of the enemy, and he can do it by surprise.  The enterprise is against the posts upon the North End of York Island.  The remainder of the Army marched this morning towards Kings bridge. part of the French Troops were last night at Ridgebury and will be at Bedford this evening.  They will, in the course of tomorrow, be at hand to support us should there be occasion.  At the same time that the posts upon York Island are attempted, I have planned a surprise upon Delanceys Corps at Morrisania, which is to be executed by the Duke de Lauzun in conjunction with Sheldons Regt and Waterbury’s State Troops.
                  Should we succeed in the attempt upon the posts, every effort will be made to hold them, and your assistance will be materially necessary.  I shall take the speediest method of communicating the event to Genl Mcdougal at West point, who will fire the Alarm Guns and Beacons as signals for the Governor, who will bring out the Militia to our support.  You will therefore take it for granted that we have succeeded, if you see or hear the signals.  You will, in such case immediately come down, leaving Colo. Stevens to put every thing in readiness to follow.  I am with very great  Dear Sir Your most obt  
                  
                  
                     Go: Washington
                  
               